DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending and examined below.	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150331415 A1 (“Feniello”).

As per Claim 1, Feniello discloses a method of programming an industrial robot having a robot arm with an end-effector mounted thereto, which is controlled by a robot control unit to manipulate a workpiece which is arranged in a workplace of the robot, wherein a target 
capturing an image of the workplace and the workpiece to be manipulated by the robot (see ¶ 16—“images”); 
transferring the captured image to the computing device (see ¶ 16—“computing device”); 
displaying the captured image on a display associated to the computing device (see ¶ 16—“screen display”); 
marking the workpiece displayed on the display with a marker-object on the display (see ¶ 30—“semitransparent circle appear around the object”); 
manipulating the marker-object in a sequence of at least two subsequent manipulating steps which are associated to robot commands on the display by the human-machine-inter- face, the sequence of manipulating steps including positions of the marker-object in a coordinate system for displaying the marker-object on the display (see ¶ 30—“object repositioning instruction”); 
transforming the positions of the marker-object in the sequence of manipulating steps to positions of the workpiece in the target coordinate system (see ¶ 30—“object repositioning instruction”); and 
generating control code from the transformed positions and associated robot com- mands for controlling the robot (see ¶ 2—“A robotic control program is then synthesized for instructing the robot to perform the tasks indicated in the received object repositioning instructions”).

Claim 2, Feniello further discloses wherein the positions of the marker-object in the sequence of manipulating steps are stored together with the associated robot commands in a data set, and/or the transformed positions of the workpiece in the target coordinate system are stored together with the associated robot commands as in a further data set (see ¶ 31—“When the user is through demonstrating the example repositioning actions desired to be associated with one set of repositioning instructions, he or she selects the “Learn” button”).

As per Claim 3, Feniello further discloses  
wherein the computing device provides a graphical user interface on the display, the graphical user interface having control buttons that are activatable by the human-machine-interface (see Fig. 5), and 
wherein an activation of a control button generates a manipulating step associated with a robot command in the sequence of manipulation steps (see Fig. 5).

As per Claim 4, Feniello further discloses wherein the control buttons are displayed on the display together with the captured image of the workplace (see Fig. 5).

As per Claim 5, Feniello further discloses wherein the sequence of manipulating steps includes generating the marker-object on the display and/or position gripper bars of the end-effector and/or grasping a workpiece with the end-effector, and/or moving the end-effector, and/or rotating the end-effector and/or open gripper bars of end-effector (see Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feniello.

As per Claim 7, Feniello further discloses, wherein the marker-object comprises a frame which is configured to be positioned and/or moved and/or resized and/or rotated on the display by the human machine interface (see ¶ 30—“semitransparent circle”).  Feniello does not disclose that the frame is rectangular.  However, Feniello does disclose that the frame is circular.  The use of a rectangular frame would have been obvious to try out of the limited number of shapes that could be used as a frame in order to act as the marker-object.  

As per Claim 8, Ferniello further discloses wherein, after marking the workpiece displayed on the display with the frame, an image area inside the rectangular frame is copied and joined to the rectangular frame such that when moving the rectangular frame on the display by the human-machine-interface, the copied image area is moved together with the rectangular frame in the captured image (see ¶ 30—“object repositioning instruction”).  

As per Claim 9, Ferniello further discloses wherein the copied image area is displayed on the captured image as a transparent image area (see ¶ 30—“semitransparent circle”).

As per Claim 11, Ferniello further discloses 
wherein the computing device comprises a handheld device with an image capturing device comprising an integrated camera (see ¶ 16—“computing device…tablet computer”), 
wherein the human-machine-interface comprises a touchscreen (see ¶ 16—“tablet computer”), and 
Ferniello does not explicitly disclose wherein the captured image of the workspace and the workpiece is captured by the camera and displayed on the touchscreen together with the control buttons of the graphical user interface.  However, Ferniello does disclose the use of an external camera which sends the captured image data to the tablet computer (see Fig. 1).  It would’ve been obvious to use an integrated camera on said tablet computer in order to simplify the communications path between camera and computing device.

As per Claim 12, Ferniello does not explicitly disclose wherein the handheld device is mounted to a supporting frame located above the workplace for capturing the captured image.  However, Ferniello does disclose a camera mounted to a supporting frame (see Fig. 1).  It would’ve been obvious to use an integrated camera on Ferniello’s tablet computer and mount it in a similar fashion in order to simplify the communications path between camera and computing device.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664